Title: From George Washington to William Lord Stirling Alexander, 9 October 1782
From: Washington, George
To: Alexander, William Lord Stirling


                  Dear Sir
                     
                     Head Quarters 9th Octo. 1782
                  
                  I am favored with your Lordships Letter of the 6th inclosing a Copy of General Sullivans to you.
                  I have never tho’t it well to despise Information of an Enemy’s Designs——but I must freely confess to your Lordship, that I have but little apprehensions of Danger, from the Quarter of Canada—the advanced season of the Year, were no other Obstacles in the Way, I should judge sufficient to deter the Enemy from the attempt mentioned.  But in fact, I have very different Ideas of the Intentions of the British, from their Appearence in the Upper Country, than what General Sullivan suggests; their Views, I fancy, are rather for their own Security & Establishment in that part of the Country & their upper posts, than calculated for any offensive operations against these States.
                  However, let which ever be their real Design, it is best for us to keep a watchfull Eye upon their Movements.  With great Regard & Esteem I am My Lord Your most Obe. Servt
                  
                     Go: Washington
                     
                  
               